Citation Nr: 1125937	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-40 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left foot condition.

2.  Entitlement to service connection for a right foot condition.

3.  Entitlement to service connection for a left ankle condition.

4.  Entitlement to service connection for a right ankle condition.

5.  Entitlement to service connection for a left knee condition.

6.  Entitlement to service connection for a right knee condition.

7.  Entitlement to service connection for a right hip condition.

8.  Entitlement to service connection for low back condition.

9.  Entitlement to service connection for a bilateral eye condition.

10.  Entitlement to service connection for right shoulder impingement syndrome.

11.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include as secondary to a low back disability.

12.  Entitlement to service connection for PTSD, to include as secondary to a right shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1974 to September 1976.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied each of the Veteran's service-connection claims listed above.  The Veteran disagreed with each of the RO's determinations, and perfected an appeal as to all twelve issues.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Lincoln RO in March 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

Since the March 2011 hearing, the Veteran submitted additional evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that a left foot disability currently exists.

2.  The evidence of record does not demonstrate that a right foot disability currently exists.

3.  The evidence of record does not demonstrate that a left ankle disability currently exists.

4.  The evidence of record does not demonstrate that a right ankle disability currently exists.

5.  The evidence of record does not demonstrate that a left knee disability currently exists.

6.  The evidence of record does not demonstrate that a right knee disability currently exists.

7.  The evidence of record does not demonstrate that a right hip disability currently exists.
8.  The evidence of record does not demonstrate that a low back disability currently exists.

9.  The evidence of record does not demonstrate that a bilateral eye disability currently exists.

10.  The evidence of record does not support a finding that a relationship exists between the Veteran's current right shoulder impingement syndrome and his active duty military service.

11.  The evidence of record does not demonstrate that an acquired psychiatric disability, for which VA compensation benefits may be awarded, other than PTSD currently exists.   

12.  The evidence of record does not demonstrate that PTSD currently exists.


CONCLUSIONS OF LAW

1.  A left foot disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A right foot disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  A left ankle disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  A right ankle disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).
5.  A left knee disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  A right knee disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

7.  A right hip disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

8.  A low back disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

9.  A bilateral eye disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.     § 3.303 (2010).

10.  The Veteran's right shoulder impingement syndrome was not incurred in or aggravated by his active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

11.  The criteria for service connection for an acquired psychiatric disorder, other than PTSD, have not been met on a direct or secondary basis.  38 U.S.C.A. §§ 1110, 1131 (West 2002), 38 C.F.R. §§ 3.301, 3.303, 3.310, 4.125 (2010); VAOPGCPREC 2-98 (Feb. 10, 1998).

12.  The criteria for service connection for PTSD have not been met on a direct or secondary basis.  38 U.S.C.A. §§ 1110, 1131 (West 2002), 38 C.F.R. §§ 3.301, 3.303, 3.304, 3.310, 4.125 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In this case, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed in September 2008.  Subsequently, in June 2009, the RO adjudicated the Veteran's claims in the first instance.  The Veteran filed a timely appeal as to this rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to each of his service-connection claims on appeal.

Concerning VA's duty to assist, the Board notes that the Veteran's service treatment records, service personnel records, the Veteran's lay statements, as well as the lay statements of two fellow service members have been obtained.  

In October 2009, the Veteran notified the RO that he received treatment for drug and alcohol abuse from the T.R. in 2005, and requested that the RO obtain his treatment records.  See the Veteran's October 2009 Authorization and Consent to Release Information to the Department of Veterans Affairs [VA Form 21-4142].  The RO mailed a letter dated November 2, 2009 to the T.R. requesting such records.   This letter was returned as undeliverable by the United States Postal Service.  The Veteran subsequently alerted the RO that his treating physician at the T.R. passed away, and that the VA should not wait in rendering a decision.  The Veteran indicated that if he can produce the records himself, he will notify VA immediately.  See the Veteran's January 18, 2010 VA Form 21-4142.  The Veteran has not mentioned these records at any time thereafter.  Notably, at the March 2011 hearing, the Veteran testified that he has not received medical treatment for any of his claimed disabilities since his separation from service in 1976.  See the March 2011 hearing transcript, page 8.  

The Veteran also asserts that the VA is missing a number of his service treatment records, to include those pertaining to a one-month period where he claims to have undergone drug and alcohol rehabilitation in Camp Pendleton.  See the Veteran's handwritten statement, dated June 21, 2009.  Notably however, the RO has already attempted to locate and obtain records from the Camp Pendleton Naval Hospital, and the National Personnel Records Center (NPRC) on multiple occasions.  See, e.g., a January 6, 2010 letter to the Naval Hospital, and a February 1, 2010 Request for Information from the NPRC.  After receiving negative responses in January and February 2010 respectively, the Veteran was informed of the unavailability of such records, and was requested to supply any records he may have in his possession in letters dated in April and May 2010.  See also the RO's Formal Finding of Unavailability of Service Records, dated in May 2010.  The Veteran subsequently indicated that he has no other service records in his possession.  See the Veteran's May 2010 handwritten statement, page 1.  Thus, it appears that additional attempts to obtain these records would be futile.  Where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).

With respect to the Veteran's service-connection claim for PTSD, the Board notes that the Veteran has not provided VA with any account of an in-service stressor event.  Notably, he did not respond to the September 2008 stressor development letter with information about any claimed stressor.  The coordinator for the U.S. Army and Joint Services Records and Research Center (JSRRC) subsequently issued a Formal Finding of Lack of Information to Corroborate Stressors on June 12, 2009.  Absent further participation by the Veteran in development of his own claim, the Board cannot take any further measures to assist him in this regard.      See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) [The "duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

With respect to the Veteran's April 2009 VA examination reports, which, in part, addressed the nature and etiology of the Veteran's claimed bilateral foot, right shoulder, lumbar spine, and mental health conditions, the Board concludes that the findings contained therein are more than adequate to make an informed decision on the merits of each claim.  Each report of examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that these April 2009 examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board notes that the Veteran has not been afforded VA examinations addressing his current service-connection claims for bilateral ankle, bilateral knee, right hip, and bilateral eye conditions.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

However, medical examinations as to these claims are unnecessary in this case, as there is no competent evidence of record demonstrating the existence of a current ankle, knee, hip or eye disability, nor is there competent evidence of persistent recurring symptoms of such disabilities [McLendon element (1)].  Indeed, the medical evidence of record does not include any ankle, knee, or eye disability diagnoses.  Further, as discussed in more detail below, the Veteran is not competent to render such diagnoses himself.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  The joint pain or vision problems the Veteran now claims to experience have not been attributed to any specific underlying disability [by either the Veteran or a medical professional], and the Veteran has sought no medical treatment for such claimed symptoms since his separation from service in 1976.  Under such circumstances, an examination is not required.

As such, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative, and has testified before the undersigned at a personal hearing.

Accordingly, the Board will address the claims on appeal.


Bilateral foot, Bilateral Ankle, Bilateral Knee, Right Hip, Low Back, and        Bilateral Vision Service-connection Claims

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Essential to the award of service connection is the first Hickson element, existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection].

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As discussed above, the Veteran alleges that some of his service treatment records are missing.  The Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Although the Board cannot verify whether the Veteran's service treatment records are in fact incomplete, the Board's analysis of the Veteran's claims has nevertheless been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.    See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

In essence, the Veteran contends that he currently has bilateral foot, bilateral ankle, bilateral knee, right hip, and low back disabilities that were caused by, or are otherwise related to stresses he experienced from marching and carrying his machine gun during boot camp training in active duty military service.                   See the March 2011 hearing transcript, page 9.  The Veteran also contends that he currently has a bilateral eye disability, manifested by vision problems, caused by shooting his machine gun on a night course during training.  Id., at page 7.

As noted above, in order to establish service connection for the claimed disorders on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.

With respect to crucial Hickson element (1), current disability, the evidence of record does not reflect that the Veteran currently has any disability of the feet, ankles, knees, right hip, low back, or eyes.  Indeed, no such diagnoses are documented in any medical evidence of record.  Although an April 2009 VA examiner did note "bilateral foot pain" and "musculoskeletal low back pain," the Court has stated that symptoms such as pain alone are not sufficient to establish the existence of a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [symptoms, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted].

The Board recognizes the Veteran's lay testimony of record, and has no reason to doubt that the Veteran currently experiences foot, ankle, knee, hip and back pain.  Similarly, the Board does not doubt that the Veteran has trouble driving at night due to vision problems.  See the March 2011 hearing transcript, page 11.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Crucially however, internal disabilities affecting the feet, joints, back, or eyes are complex latent disabilities that can only be competently diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  As such, the Veteran's lay assertions that he currently experiences pain in his feet, ankles, knees, right hip and low back, as well as trouble seeing at night, do not constitute competent clinical diagnoses of an existing foot, ankle, knee, hip, back or eye disability.  See 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  

Crucially, there is no objective evidence of record demonstrating that the Veteran currently has any current disability affecting his feet, ankles, knee, hip, low back or eyes.  In particular, the Board notes that the Veteran has not been shown to have arthritis of any joint, to include the spine, at any time within one year following his separation from service in 1976, to the present day.  See 38 C.F.R. § 3.307, 3.309(a).  The Veteran has specifically admitted to receiving no treatment for any of these claimed disabilities at any time since his separation from service.                 See the March 2011 hearing transcript, page 8.  

The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claims; he has not done so.             See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].

In the absence of any diagnosed foot, ankle, knee, hip, back or eye disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Hickson element (1) has not been met as to the Veteran's claims, and they fail on this basis alone.  The benefits sought on appeal are denied.


Right Shoulder Impingement Syndrome Service-Connection Claim

The law and regulations generally pertaining to service-connection claims have been set forth above and will not be repeated.  The Board adds however, that when the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2010).

Analysis

In essence, the Veteran contends that he has a current right shoulder disability that was caused by, or is otherwise related to his active duty military service.
As noted above, in order to establish service connection for the claimed disorders on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.

It is undisputed that the Veteran currently has a diagnosis of right shoulder impingement syndrome.  See the April 2009 VA examiner's joint report.  It is also undisputed that the Veteran received treatment for a "mild muscle strain" of the right shoulder during his active duty service.  See the Veteran's June 20, 1975 Chronological Record of Medical Care.  Statements submitted by the Veteran from fellow service members also support a finding that the Veteran complained of right shoulder pain in service.  See the handwritten lay statements of M.S. and S.M., submitted in April 2011.  Accordingly, Hickson elements (1) and (2) are both met.

With respect to crucial Hickson element (3), nexus or relationship, the only medical opinion of record addressing the etiology of the Veteran's right shoulder disability is that of the April 2009 VA examiner, who after review of the Veteran's entire record, and upon examination of the Veteran, determined that that the Veteran's impingement syndrome was "less likely as not the result of military service."       See the April 2009 VA examiner's report.  By way of rationale, the VA examiner specifically pointed out that the mild right shoulder muscle strain that was treated in service was in fact an "acute condition," and that there was no medical evidence demonstrating that the Veteran had a chronic right shoulder disability upon separation from service.  The VA examiner also highlighted the fact that there were no private or VA post-service medical reports documenting treatment for any right shoulder condition following separation from service.  Id.  As noted above, the Veteran has admitted that he has not sought treatment for any right shoulder condition at any time since his separation from service in 1976.  See the March 2011 hearing transcript, page 8.  

No medical opinion contrary to that of the April 2009 VA examiner exists of record.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of  his service-connection claim, and against the findings  and rationale of the April 2009 VA examiner; he has not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].

As noted above, the Veteran is competent to testify as to his own observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) [lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge].  In that connection, the Veteran has asserted that his right shoulder problems have existed since service.  See the March 2011 hearing transcript, page 11.

The Board is of course aware of the provisions relating to continuity of symptomatology, discussed above.  See 38 C.F.R. § 3.303(b) (2010).  After a complete review of the evidence of record, the Board finds that the Veteran's lay testimony regarding continuity of symptomatology, although competent, lacks sufficient credibility.  Crucially, the Veteran's assertions of continuity are contradicted by the medical evidence of record-in particular, the Veteran's September 2, 1976 examination upon separation, which clearly showed a "normal" clinical evaluation of the Veteran's upper extremities.  

Moreover, the Veteran's absence of right shoulder complaints for over three decades following his separation from service also weighs against his assertions of continuity.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].

Finally, as discussed above, the probative medical evidence of record supports a finding that the Veteran's in-service right shoulder strain was acute in nature, not chronic.  See the April 2009 VA examiner's report.  The VA examiner's finding is supported by the fact that the Veteran's upper extremities were considered "normal" upon separation from service.  
In light of the Veteran's normal shoulder examination upon separation in 1976, the absence of complaint or treatment for any right shoulder problems for decades following service, the current medical evidence classifying the Veteran's in-service shoulder strain as "acute" and ruling out a positive link between the Veteran's current disability and his service, as well as the Veteran's potential bias, the Board is unable to afford the Veteran's statements any probative value with respect to the question of whether there has been a continuity of symptomatology affecting his right shoulder since service.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) [In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor].

Continuity of symptomatology since service is therefore not demonstrated. Accordingly, Hickson element (3), relationship or nexus, has not been satisfied.  The Veteran's service-connection claim for right shoulder impingement syndrome fails on this basis.  The benefit sought on appeal is denied.


Acquired psychiatric disability and PTSD claims

The Veteran claims entitlement to service connection for a mental health condition not otherwise specified (NOS), but not limited to anxiety and/or depression, to include as secondary to musculoskeletal low back pain.  He also claims entitlement to service connection for PTSD, to include as secondary to right shoulder impingement syndrome.  See the September 27, 2010 Statement of Accredited Representative; see also the March 2011 hearing transcript, page 2. 

As noted above, in order to establish service connection for the claimed disorders on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2010).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2010).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2010).

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Additionally, personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.       38 C.F.R. § 3.303(c) (2010).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2010); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).

Analysis

The Veteran underwent a VA mental health examination in April 2009.  After a review of the Veteran's claims folder, and upon examination and interview of the Veteran, the April 2009 VA examiner specifically diagnosed the Veteran with "Alcohol Dependence" [Axis I], and "Personality Disorder NOS with Anti-Social and Narcisstic Traits" [Axis II].  The examiner rendered no other mental health diagnoses, and the Veteran's claims file includes no other medical evidence addressing his mental health.  See the April 2009 VA examiner's mental health report. 

As noted above, the law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  VAOPGCPREC 2-98 (Feb. 10, 1998).  Although a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability, the Board notes that the Veteran has only been awarded service-connection for bilateral hearing loss and tinnitus disabilities.  Crucially, no medical evidence of record links the Veteran's alcohol dependence to his service-connected hearing loss or tinnitus disabilities, and the Veteran himself does not so contend.  As discussed in detail above, the Board has denied the Veteran's service-connection claims for all other claimed disabilities.

Also noted above, personality disorders are not diseases or injuries under VA regulations, and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c) (2010).  No evidence of record, lay or medical, suggests that an acquired psychiatric disorder was incurred or aggravated during the Veteran's service and superimposed upon his personality disorder.  

Pertinently, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e. under the criteria of DSM-IV].  Crucially, the April 2009 VA examiner did not diagnose the Veteran with PTSD, but rather with alcohol dependence and personality disorders only.  No medical evidence of record demonstrates that PTSD currently exists, or that a PTSD disability was caused or aggravated by any in-service stressful event, or by another service-connected disability.  The Veteran was afforded an opportunity to discuss any in-service stressful event he believes caused or contributed to the development of PTSD [see the September 2008 VCAA letter], but the Veteran did not supply VA with such information.

The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of  his service-connection claims; he has not done so.             See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].

As above, in the absence of any diagnosed acquired psychiatric disability [other than alcohol dependence or personality disorder], to include PTSD, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, the Veteran's mental health claims must fail on both a direct and secondary basis, as element (1) of both Hickson and Wallin are not met.  The benefits sought on appeal are therefore denied.


ORDER

Service connection for a left foot condition is denied.

Service connection for a right foot condition is denied.
Service connection for a left ankle condition is denied.

Service connection for a right ankle condition is denied.

Service connection for a left knee condition is denied.

Service connection for a right knee condition is denied.

Service connection for a right hip condition is denied.

Service connection for a low back condition is denied.

Service connection for a bilateral eye condition is denied.

Service connection for right shoulder impingement syndrome is denied.

Service connection for an acquired psychiatric disability other than PTSD is denied.

Service connection for PTSD is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


